                   Case 20-11814-LMI    Doc 44    Filed 09/21/20    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                              )
In re:                                        )
                                              ) CASE NO. 20-11814-LMI
Henny Cristobol,                              )
                                              ) JUDGE Laurel M Isicoff
         Debtor.                              )
                                              )


NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING MR. COOPER
NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19
PANDEMIC


         Now comes Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing, by and through

undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for

mortgage payment forbearance based upon a material financial hardship caused by the COVID-

19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 3 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 07/01/2020 through 09/01/2020. Creditor holds a secured interest in real property

commonly known as 8200 SW 142 AVE MIAMI, FLORIDA 33186 as evidenced by Claim 5-2

on the Court’s claim register. Creditor, at this time, does not waive any rights to collect the

payments that come due during the forbearance period. If the Debtor desires to modify the length

of the forbearance period or make arrangements to care for the forbearance period arrears,

Creditor asks that the Debtor or Counsel for the Debtor make those requests through undersigned

counsel.

         Per the request, Debtor will resume Mortgage payments beginning 10/01/2020 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance
               Case 20-11814-LMI        Doc 44     Filed 09/21/20    Page 2 of 3




arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to

seek relief from the automatic stay upon expiration of the forbearance period.



                                             Robertson, Anschutz, & Schneid, P.L.
                                             Authorized Agent for Secured Creditor
                                             6409 Congress Avenue, Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: (470) 321-7112

                                             By: /s/Keith Labell
                                             Keith Labell, Esq.
                                             Email: klabell@rasflaw.com
               Case 20-11814-LMI      Doc 44    Filed 09/21/20    Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 21st day of

September 2020.:

Henny Cristobol
8200 SW 142 Ave
Miami, FL 33183

And via electronic mail to:

Jose P Funcia
9555 N Kendall Dr. #211
Miami, FL 33176

Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
                                           Robertson, Anschutz, & Schneid, P.L.
                                           Authorized Agent for Secured Creditor
                                           6409 Congress Avenue, Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: (470) 321-7112

                                           By: /s/Kory Jarzyk
                                           kjarzyk@rascrane.com
